UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EARL GOODWINE,

                              Plaintiff,
                                                                    19-CV-2599 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 AMTRAK,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging that Amtrak failed to redact documents it had obtained during previous

litigation. By order dated March 26, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. The Court dismisses the complaint for the

reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
                                        BACKGROUND

        Plaintiff filed a case in New York State Supreme Court, Queens County, against the

National Railroad Passenger Corporation (Amtrak) and New Jersey Transit (NJT). In that

pleading, Plaintiff alleged that he had been falsely arrested in New York’s Pennsylvania Station

in 2010. Amtrak and NJT removed the matter to the United States District Court for the Eastern

District of New York, and it was later dismissed. See Goodwine v. Nat’l R.R. Passenger Corp.,

No. 12-CV-3882 (E.D.N.Y. July 28, 2014) (granting Defendants’ motion to dismiss for failure to

prosecute) (Goodwine I), No. 14-3412 (2d Cir. Feb. 11, 2015) (dismissing appeal as lacking an

arguable basis in law or fact). On July 21, 2017, Plaintiff filed in Goodwine I “an injunction to

compel having social, medical, picture, criminal record sealed & deposition nulled.” (No. 12-CV-

3882, ECF No. 325). The court denied that motion because the case was closed, Plaintiff was

seeking relief “far too late,” and because some of his claims were “incomprehensible.” (Id. No.

326).

        Thereafter, Plaintiff filed another case against Amtrak and NJT in the Eastern District of

New York. In that complaint, Plaintiff alleged that Defendants violated his constitutional rights

and caused him emotional distress by obtaining and using his medical information in Goodwine

I. See Goodwine v. NJT, No. 17-CV-4528 (E.D.N.Y. Aug. 9, 2017) (dismissing complaint on res

judicata grounds because Plaintiff had essentially “recycled” the allegations in the motion for an

injunction that he had filed in Goodwine I) (Goodwine II).

        Plaintiff now brings this complaint against NJT and Amtrak, alleging that in Goodwine I,

Defendants “failed to redact my social [sic] on their documents, unjustifiably posted my

medicals without any authorization, submitted misleading statements & committed other

immoral wrongs.” (ECF. No. 2 at 10.)



                                                 2
                                           DISCUSSION

       The doctrine of claim preclusion, also known as res judicata, limits repetitious suits,

establishes certainty in legal relations, and preserves judicial economy. Curtis v. Citibank, N.A.,

226 F.3d 133, 138 (2d Cir. 2000). The doctrine applies in a later litigation “if [an] earlier

decision was (1) a final judgment on the merits, (2) by a court of competent jurisdiction, (3) [the

earlier decision] involved the same parties or their privies, and (4) [the earlier decision] involved

the same cause of action.” In re Adelphia Recovery Trust, 634 F.3d 678, 694 (2d Cir. 2011)

(internal quotation marks and citation omitted, first alteration in original).

       “[A] final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.” Proctor v. LeClaire, 715

F.3d 402, 411 (2d Cir. 2013) (internal quotation marks and citations omitted). “A party cannot

avoid the preclusive effect of res judicata by asserting a new theory or a different remedy.”

Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017) (internal quotation

marks and citation omitted).

       To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action. See Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001). And “a dismissal for failure to state

a claim operates as ‘a final judgment on the merits and thus has res judicata effects.’” Garcia v.

Superintendent of Great Meadow Corr. Facility, 841 F.3d 581, 583 (2d Cir. 2016) (quoting

Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009)). The Court may, on its own

initiative, raise the issue of claim or issue preclusion. See, e.g., Doe v. Pfrommer, 148 F.3d 73,

80 (2d Cir. 1998) (affirming sua sponte application of collateral estoppel in motion for summary

judgment); Salahuddin v. Jones, 992 F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to



                                                  3
raise res judicata in [an] answer does not deprive a court of the power to dismiss a claim on that

ground.”).

        Plaintiff is attempting to raise claims and issues that he raised in his previous litigation

that were adjudicated on the merits, or claims that he could have brought in that litigation. See

Scherer v. Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 398 n.4 (2d Cir. 2003) (“[A]

court is free to raise [the issue of res judicata] sua sponte.”). Because of Goodwine I and

Goodwine II, Plaintiff is well-acquainted with the doctrine of claim preclusion. Accordingly,

there is no need for the Court to explain the doctrine here. See Sledge v. Kooi, 564 F.3d 105, 109-

10 (2d Cir. 2009) (“[W]hen a court considers whether to withdraw a pro se litigant’s special

status, it should consider not only that litigant’s lifetime participation in all forms of civil

litigation, but also his experience with the particular procedural setting presented.”).

        This action is dismissed for failure to state a claim on which relief can be granted.

                      DENIAL OF LEAVE TO AMEND AND WARNING

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because, the defects in Plaintiff’s submission cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

        In light of Plaintiff’s litigation history, the Court finds that Plaintiff was or should have

been aware that his claims lacked merit when he filed them. See Sledge, 564 F.3d at 109-110.

Plaintiff is thus warned that further duplicative or frivolous litigation in this Court may result in

an order barring him from filing new actions in forma pauperis unless he receives prior

permission. See 28 U.S.C. § 1651.



                                                   4
                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Plaintiff’s complaint is dismissed for failure to state a claim on which relief may be

granted. under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    April 15, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  5
